Citation Nr: 1711019	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-12 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, dyssomnia, anxiety disorder not otherwise specified (NOS) and psychotic disorder NOS.

2.  Entitlement to service connection for a back disability. 


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in San Juan, the Commonwealth of Puerto Rico.

In August 2010, the Veteran revoked representation by the Puerto Rico Public Advocate for Veterans Affairs.  See 38 C.F.R. § 14.631(f)(1).  He is currently unrepresented.

In March 2015 and November 2015, the Board remanded the issues on appeal for further development.  

In October 2016, the Board sought a  Veterans Health Administration (VHA) medical opinion, which was provided in December 2016.  The Veteran's claims file has been returned to the Board for further appellate proceedings. 

The Board has recharacterized the Veteran's claims as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability, to include schizophrenia, dyssomnia, anxiety disorder not otherwise specified (NOS) and psychotic disorder NOS, had its onset in service. 

2.  The Veteran's back disability did not have its clinical onset in service or within one year of separation, and is not otherwise related to active duty; degenerative disc disease of the lumbar spine was not manifested to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, dyssomnia, anxiety disorder not otherwise specified (NOS) and psychotic disorder NOS, are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for a back disability are not met.  38 U.S.C.A. §§ 1131, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations - Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic disabilities, including arthritis and psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Acquired Psychiatric Disability

The Veteran asserts that his current acquired psychiatric disability is related to service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

There is evidence of a current psychiatric disability, which has been diagnosed as paranoid schizophrenia, dyssomnia, anxiety disorder not otherwise specified (NOS) and psychotic disorder NOS.  See September 2015 VA examination report; see also VA treatment records.  Thus, first element of service connection is met. 

Turning to the second element, the Board initially finds that the presumption of soundness attaches, as no psychiatric disability was noted on the Veteran's enlistment examination, and the onerous burden of establishing clear and unmistakable evidence of a pre-existing psychiatric disability has not been met.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) see also VHA expert opinion at 2.  Moreover, the Veteran's service treatment records document his history and treatment for a schizotypal personality disorder, as well as a psychiatric hospitalization, and a March 1986 Report of Medical Board that diagnosed the Veteran with atypical anxiety disorder with depressive features.  Moreover, the December VHA examiner determined that the Veteran was exhibiting symptoms of his psychiatric disability during active duty.  As such, the second element of service connection is established. 

Regarding the last element, nexus, the record contains evidence both unfavorable and favorable evidence.  Against the claim are the opinions of the September 2015 and December 2015 VA examiner.  The Board finds that both the September 2015 and December 2015 opinions are inadequate, for lack of discussion of the Veteran's relevant in-service treatment symptoms.  
In favor of the claim is the opinion of the December 2016 VHA expert, who found that the Veteran's paranoid schizophrenia manifested in service.  The examiner opined that the Veteran did not have a pre-existing mental health disorder prior to enlistment, noting a lack of evidence to support the contrary.  She stated that it was at least as likely as not that the Veteran exhibited symptoms during service and that the symptoms were part of the typical prodromal phase for his diagnosed schizophrenia.  She clarified that the question of whether the Veteran's other diagnoses were separate or part of his schizophrenia was a moot issue, as such determinations are judgement calls made by the clinician and all symptomatology was part and parcel of the Veteran's schizophrenia.  The VHA examiner also explained that a delayed diagnosis of paranoid schizophrenia is normal when there is a prodromal phase of marginal functioning in the preceding years.

The Board finds the December 2016 VHA opinion of great probative value.  The VHA examiner considered the Veteran's record and medical history in forming her opinion, and provided a thorough rationale with supporting data as well as reasoned medical explanations.  

Accordingly, for reasons outlined above, the Board finds that entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, dyssomnia, anxiety disorder not otherwise specified (NOS) and psychotic disorder NOS, is warranted.

Back Disability

The Veteran asserts that his current back disability is related to service.  Initially, the Board notes that while the Veteran asserted on his VA Form 9 that records in his case were outstanding, he has since clarified that he has only received VA treatment, and there is no indication of any outstanding treatment records from any VA facilities.  See June 2015 VA Form 21-4142.  No other procedural arguments have been raised by the Veteran or the record.  See Scott, supra. 

He has been diagnosed with degenerative disc disease of the lumbar spine.  See September 2015 VA examination report.  Therefore, the first element of service connection is established.  

Regarding the second element of service connection, the Veteran's service treatment records from May 1985 show that he sought treatment for an acute right rhomboid muscle strain and spasm following a vigorous softball game.  Thus, the second element of service connection is also met. 

Regarding the final element, nexus, there is only one competent opinion of record.  Specifically, the September 2015 VA examiner opined that it was less likely than not that the Veteran's degenerative disc disease of the lumbar spine was related to service.  In support of his conclusion, the examiner noted that degenerative disc disease was considered part of the normal aging process.  The examiner also distinguished the Veteran's in service injury from his current disability, explaining that the right rhomboid muscle injury was in relation to the Veteran's upper back area, whereas the current degenerative disc disease was located in his lower back.  The examiner also noted that there was no evidence of any lower back symptomatology until more than five years after discharge.  The examiner's opinion was rendered based on upon a current examination of the Veteran and a review of the relevant record, and provided a basis for the conclusion, which is not contradicted by the competent evidence of record.  Thus, the Board finds the September 2015 VA opinion to be highly probative as to the issue of nexus. 

There are no competent opinions to the contrary.  Regarding the Veteran's lay assertions, he is not competent to opine on the etiology of his degenerative disc disease, as the determination is a complex medical question that is beyond the ken of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, as the only competent opinion of record addressing nexus is against the claim, the third element of service connection is not established.

Additionally, presumptive service connection for arthritis is not warranted, as there is no evidence that the Veteran's back disability manifested to a compensable degree within a year of service.  Instead, the first evidence of arthritis is in 2007, when the Veteran started experiencing lower back pain, approximately 20 years after active duty.  See March 2010 VA treatment record.  For similar reasons, a nexus through a continuity of symptomatology is not established.  See Walker, supra.  

Accordingly, for reasons outlined above, the preponderance of the evidence is against the claim of entitlement to service connection for a back disability, and the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, dyssomnia, anxiety disorder not otherwise specified (NOS) and psychotic disorder NOS, is granted.

Entitlement to service connection for a back disability is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


